 Case 18-24684      Doc 13   Filed 10/05/18 Entered 10/05/18 15:12:50       Desc Main
                               Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE MATTER OF:                            )          IN CHAPTER 7
                                             )
ALYSON M. THOMAS                             )
                                             )          No. 18 B 24684
                                             )
           Debtor(s).                        )

                                 NOTICE OF MOTION

TO:    Office of U.S. Trustee, Via CM/ECF
       David M. Siegel Esq., Via CM/ECF
       Dana N O’Brien Esq., Via CM/ECF
       Alyson M. Thomas- 2298 N. Aster Ct. Round Lake Beach, IL 60073


            PLEASE TAKE NOTICE that on the 26th day of October, 2018, at the hour of
1:00 p.m. or as soon thereafter as counsel may be heard, I shall appear before the
Honorable A. BENJAMIN GOLDGAR, Bankruptcy Judge, in the Courtroom usually
assigned to him, North Branch Court, 1792 Nicole Lane, Round Lake Beach, IL 60073,
and then and there present the attached Motion, at which time and place you may
appear, if you so see fit.

                                               /s/ JOSEPH E. COHEN
                                             JOSEPH E. COHEN
                                             105 W. Madison St., Ste 1100
                                             Chicago, IL 60602
                                             312/368-0300
STATE OF ILLINOIS        )
                         ) SS
COUNTY OF C O O K        )

            JOSEPH E. COHEN, being first duly sworn on oath, deposes and states that
he served a copy of the foregoing Notice together with a copy of the Application attached
thereto, directed to the persons shown above, via electronic service or by U.S Mail, this
5th day of October, 2018.


                                                  /s/     JOSEPH E. COHEN
 Case 18-24684      Doc 13    Filed 10/05/18 Entered 10/05/18 15:12:50      Desc Main
                                Document     Page 2 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN THE MATTER OF:                            )         IN CHAPTER 7
                                             )
ALYSON M. THOMAS                             )
                                             )         No. 18 B 24684
                                             )
            Debtor(s).                       )

                 APPLICATION TO EMPLOY ATTORNEYS FOR TRUSTEE

TO THE HONORABLE A. BENJAMIN GOLDGAR,
     BANKRUPTCY JUDGE

      Now comes, JOSEPH E. COHEN, Trustee herein, and respectfully represents unto

this Honorable Court as follows:

      1.    That he is the duly appointed, qualified and acting Trustee in the above-

entitled proceeding.

      2.    That legal services in the nature of the employment of professionals, review

of legal documents, and collection of tax refund received by the Debtor are necessary for

a proper and thorough administration of this estate.

       3.   Your Trustee further represents that JOSEPH E. COHEN and GINA B. KROL

of the firm of COHEN & KROL are duly authorized to practice law before this Honorable

Court, are familiar with bankruptcy proceedings and that no conflict exists between the

Trustee, JOSEPH E. COHEN and GINA B. KROL, the creditors herein, the Debtor, or any

person whomsoever entrusted in the within proceedings.

      4.    Your Trustee further represents to this Honorable Court that it would be for

the best interest of this Estate and of the creditors herein that JOSEPH E. COHEN and

GINA B. KROL be authorized to perform all legal duties and services and obligations as
 Case 18-24684     Doc 13    Filed 10/05/18 Entered 10/05/18 15:12:50      Desc Main
                               Document     Page 3 of 3


might be required in the administration of this Estate and that compensation for such

legal services be hereinafter determined in the within proceedings.

      5.   The to the best of the Trustee's knowledge, JOSEPH E. COHEN and GINA B.

KROL of the firm of COHEN & KROL, have no connection with the Debtor, any creditor,

any other party in interest including their respective attorneys and accountants, the

United States Trustee or any person employed in the Office of the U. S. Trustee.

      6.   That additional hereto and made a part hereof, is the Affidavit of JOSEPH E.

COHEN and GINA B. KROL of the firm of COHEN & KROL.

      WHEREFORE, JOSEPH E. COHEN, Trustee herein, prays for the entry of an Order

authorizing said Trustee to employ JOSEPH E. COHEN and GINA B. KROL of the firm of

COHEN & KROL, to perform all legal services necessary or required in the administration

of this Estate, and a compensation for services as said attorneys to be hereinafter

determined by this Court and for such other and further relief as the Court shall deem

proper.


JOSEPH E. COHEN                                      JOSEPH E. COHEN, Trustee
GINA B. KROL
COHEN & KROL
105 W. Madison St., Ste 1100                 BY:     /s/  JOSEPH E. COHEN
Chicago, IL 60602                                    One of Attorneys for Trustee
312/368-0300
